23 Mich. App. 633 (1970)
179 N.W.2d 258
PEOPLE
v.
LOKATYS
Docket No. 7,817.
Michigan Court of Appeals.
Decided May 1, 1970.
Frank J. Kelley, Attorney General, Robert A. Derengoski, Solicitor General, and James J. Epskamp, Prosecuting Attorney, for the people.
W. Wallace Kent, Jr., for defendant on appeal.
Before: R.B. BURNS, P.J., and FITZGERALD and VAN DOMELEN,[*] JJ.
PER CURIAM.
Defendant pleaded guilty in 1958 to falsely and feloniously forging a check (MCLA § 750.248 [Stat Ann 1970 Cum Supp § 28.445]) and *634 was sentenced to a term of 3 to 14 years imprisonment.
On appeal defendant raises the following question: Did the trial court commit error in failing to ask questions of defendant calculated to reveal the truth or falseness of his plea of guilty?
At the time of the acceptance of defendant's guilty plea, Court Rule No 35A (1945) was in effect. It is identical to GCR 1963, 785.3. The rules require the following procedure:
"(2) Imposing Sentence. If the accused pleads guilty, after such plea and before sentence the court shall inform the accused of the nature of the accusation and the consequence of his plea; and regardless of whether he is represented by counsel, the court shall examine the accused, not necessarily under oath, and as a condition of accepting the plea of guilty and imposing sentence shall ascertain that the plea was freely, understandingly, and voluntarily made, without undue influence, compulsion, or duress, and without promise of leniency. Unless the court determines that the plea of guilty was so made, it shall not be accepted."
The transcript demonstrates that the defendant was not examined with regard to the facts of the crime and his participation therein, contrary to GCR 1963, 785.3(2). People v. Barrows (1959), 358 Mich. 267; People v. Perine (1967), 7 Mich. App. 292; People v. Mason (1968), 13 Mich. App. 277.
Reversed and remanded for a new trial.
NOTES
[*]  Circuit Judge, sitting on the Court of Appeals by assignment.